            Case 1:19-cv-09115-VSB Document 29 Filed 01/19/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
CARLOS LOPEZ,                                              :                                  1/19/2021
                                                           :
                                        Plaintiff,         :
                                                           :                 19-cv-9115 (VSB)
                      -against-                            :
                                                           :                      ORDER
CHINA CITY OF EAST 188TH ST., et al.,                      :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In light of the representations made at the January 19, 2021 status conference held in the

 above-captioned case, (Doc. 28), it is hereby:

          ORDERED that the deadline for the parties to complete discovery is extended until May

 20, 2021. It is unlikely that I will grant any subsequent extensions.

          IT IS FURTHER ORDERED that Defendants shall provide any requests for written

 discovery to Plaintiff on or before January 22, 2021.

          IT IS FURTHER ORDERED that the parties shall appear for a post-discovery conference

 on May 27, 2021 at 12:00 p.m. The call-in number is 888-363-4749 and the access code is

 2682448.

 SO ORDERED.

Dated: January 19, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
